Case: 15-14508   Date Filed: 10/20/2016   Page: 1 of 5


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-14508
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:15-cv-01183-RWS

SARA BOHANNON,

                                                            Plaintiff-Appellant,

                                   versus

PHH MORTGAGE CORPORATION,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                                                         Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                              (October 20, 2016)

Before HULL, MARCUS and JILL PRYOR, Circuit Judges.

PER CURIAM:

     Sarah Bohannon asserts that PHH Mortgage Corporation and the Federal
                Case: 15-14508       Date Filed: 10/20/2016       Page: 2 of 5


National Mortgage Corporation (“Fannie Mae”) wrongfully foreclosed on her

property because PHH failed to provide Bohannon with a notice identifying Fannie

Mae as the entity with full authority to negotiate, amend, or modify her mortgage,

as Georgia law required. The district court held that (1) collateral estoppel barred

Bohannon’s claims and (2) Bohannon failed to state a claim upon which relief

could be granted, both because the notice substantially complied with statutory

requirements and because she failed to allege sufficient facts to establish that the

alleged violation caused her damages. On appeal, because Bohannon fails to

challenge the district court’s holding regarding causation, we affirm the district

court’s dismissal for failure to state a claim.

                            I.      FACTUAL BACKGROUND

       Sara Bohannon obtained a residential mortgage loan for her home from

Georgia Telco Credit Union. Fannie Mae came to own the loan, with PHH serving

as the servicer of the loan.1 PHH sent Bohannon a letter informing her that her

property was going to be sold at a foreclosure auction and that PHH was the entity

with the full authority to negotiate, amend, and modify the terms of her mortgage.

But Bohannon alleges that PHH, in fact, had only limited authority to negotiate,




       1
          At the motion to dismiss stage, we accept the well-pleaded allegations in the complaint
as true and view them in the light most favorable to Bohannon. See Chaparro v. Carnival Corp.,
693 F.3d 1333, 1335 (11th Cir. 2012).

                                                2
                 Case: 15-14508        Date Filed: 10/20/2016        Page: 3 of 5


amend, or modify the terms of her mortgage and that Fannie Mae retained the full

authority.

       After sending Bohannon notice of the foreclosure, PHH held the foreclosure

auction and purchased the property as, it claims, the highest bidder. Subsequently,

PHH conveyed the property to Fannie Mae, which evicted Bohannon.

       Bohannon sued PHH and Fannie Mae in Georgia state court, alleging two

claims of wrongful foreclosure. After PHH and Fannie Mae removed the case to

federal court based on diversity jurisdiction, 2 they moved to dismiss the claims.

The district court granted the motion to dismiss with respect to all claims. The

court relied on three alternative grounds to support its conclusion: (1) collateral

estoppel barred Bohannon’s claims because she had previously litigated the issue
       2
         Bohannon argues on appeal that the district court should have remanded the case to the
state court for lack of subject matter jurisdiction. But it is clear that this case met the
requirements for diversity jurisdiction under 28 U.S.C. § 1332(a)(1). Complete diversity of
citizenship existed because Bohannon is a citizen of Georgia, PHH is a citizen of New Jersey,
and Fannie Mae is a citizen of the District of Columbia. And, regardless of what Bohannon pled
in the complaint about the amount in controversy, the amount exceeded $75,000 because she
sought to invalidate the non-judicial foreclosure sale of her property, at which her property sold
for $180,510.84. See Leonard v. Enter. Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002) (“The
value of injunctive or declaratory relief for amount in controversy purposes is the monetary value
of the object of the litigation that would flow to the plaintiffs if the injunction were granted.”).
The district court thus had subject matter jurisdiction.
         Bohannon also argues, for the first time in her reply brief, that PHH and Fannie Mae’s
removal to federal court was untimely. We ordinarily do not consider arguments raised for the
first time in a reply brief. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th
Cir. 2004) (“[A]n issue not raised in the district court and raised for the first time in an appeal
will not be considered by this court.”) (internal quotation marks omitted).
         What’s more, Bohannon has waived this issue by failing to move to remand or otherwise
raise it in the district court. See F.D.I.C. v. Verex Assur., Inc., 3 F.3d 391, 395 (11th Cir. 1993)
(“By well settled convention, appellate courts generally will not consider an issue or theory that
was not raised in the district court.”).

                                                  3
              Case: 15-14508     Date Filed: 10/20/2016    Page: 4 of 5


of PHH’s authority to foreclose on the property; (2) Bohannon failed to state a

claim upon which relief could be granted because PHH’s notice substantially

complied with O.C.G.A. § 44-14-162.2; and (3) Bohannon failed to state a claim

for relief because her allegations were insufficient to establish causation. After the

district court entered a judgment dismissing Bohannon’s claims, she appealed.

                                    II. ANALYSIS

      “To obtain reversal of a district court judgment that is based on multiple,

independent grounds, an appellant must convince us that every stated ground for

the judgment against him is incorrect. When an appellant fails to challenge

properly on appeal one of the grounds on which the district court based its

judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). That is the case here.

      On appeal, Bohannon argues that the district court erred in holding that

collateral estoppel bars her claims against PHH and that she failed to state a claim

for relief because PHH’s notice of foreclosure substantially complied with

O.C.G.A. § 44-14-162.2. But she fails to address in any way the district court’s

third alternative holding that she failed to state a claim because she alleged




                                          4
                Case: 15-14508       Date Filed: 10/20/2016       Page: 5 of 5


insufficient facts to establish that PHH’s inadequate notice caused her damages.3

Bohannon has abandoned any argument that the district court erred in this

alternative holding. See United States v. Kapordelis, 569 F.3d 1291, 1312 (11th

Cir. 2009) (“As [the defendant] has not properly presented these arguments for

review, they are waived on appeal, and we decline to consider them further.”).

Therefore, the district court’s judgment is due to be affirmed.

                                    III.    CONCLUSION

       For the foregoing reasons, we affirm the district court’s dismissal.

       AFFIRMED.




       3
          Bohannon appears to assert that the district court should have allowed her the
opportunity to amend her complaint. But she never sought leave to amend in the district court or
expressed an intention to do so. Furthermore, in her briefs on appeal she gives no indication as
to how she would amend her complaint or why amendment would not be futile. Indeed, she
appears to have conceded—in response to the defendants’ motion to dismiss arguing that she
failed to allege the inadequate notice caused her damages—that she “was admittedly in default
on the repayment of the underlying loan . . . .” Accordingly, we discern no error.

                                               5